TO BE PUBLISHED


             '~$Uyrrmr C-Ourf of
                                  2007-SC-000297-KB


WILLIAM MORRIS SAWYER


V.                               IN SUPREME COURT


KENTUCKY BAR ASSOCIATION                                                  RESPONDENT


                                 OPINION AND ORDER



       Pursuant to SCR 3.480(3), William Morris Sawyer, KBA Member No. 61685,

moves this Court to suspend his license to practice law in Kentucky for a period of three

years, effective from January 3, 2004, the date he was temporarily suspended after

pleading guilty to a Class D felony . Sawyer was admitted to practice law in this

Commonwealth on September 1, 1972. His bar roster address is 917 College Street,

Bowling Green, Kentucky 42101 .

       On January 2, 2004, Movant pled guilty to first degree possession of a controlled

substance (cocaine), possession of a prescription not in the original container and

possession of drug paraphernalia . As a result, he was automatically temporarily

suspended by virtue of SCR 3.166. Pursuant to Movant's plea agreement in 2004, he

was granted pretrial diversion for five years . He was granted an early release by the

Court on August 18, 2006, and is not currently under any probation . His felony case

was diverted and dismissed.
       The Inquiry Commission charged Movant with one count of violating SCR 3.130-

8.3(b) which prohibits a lawyer from committing a criminal act that reflects adversely on

his honesty, trustworthiness or fitness as a lawyer in other respects . Movant admits that

his felonious acts violated the rule and requests a three-year suspension, retroactive to

the date of his temporary suspension . The KBA concluded that this was the appropriate

discipline and agrees that the suspension should be retroactive . Movant has taken

responsibility for the violations . He did not harm a client in connection with his criminal

act, and he has remained compliant with his Kentucky Lawyer Assistance Program

(KYLAP) supervision agreement .

       We accept the recommendation of the KBA and grant Sawyer's motion .

       Upon the foregoing, it is ordered that:

       (1) William Morris Sawyer is hereby suspended from the practice of law in the

Commonwealth of Kentucky for a period of three years, effective January 3, 2004.

       (2) In accordance with SCR 3.450, Sawyer is ordered to pay all costs associated

with these disciplinary proceedings, said sum being $35 .88 and for which execution

may issue from this Court upon finality of this Opinion and Order.

       All sitting . All concur.

       ENTERED: June 21, 2007.